Fourth Court of Appeals
                                  San Antonio, Texas
                                           May 13, 2022

                                      No. 04-22-00274-CR

                                   Craig Jamar PETERSON,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR10665
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
On May 10, 2022, the district clerk filed a copy of the clerk’s record, which contains the trial
court’s certification, stating this “is a plea-bargain case, and the defendant has NO right of
appeal” and “the defendant has waived the right of appeal.” We therefore ORDER the district
clerk to file, by May 20, 2022, an electronic clerk’s record containing the following documents:

       1.     All pre-trial orders and the related pre-trial motions;

        2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.     The judgment;

       4.     All post-judgment motions and orders;

       5.     The notice of appeal;

       6.     The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.     The criminal docket sheet.

       All other appellate deadlines are suspended pending further order of this court.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court